Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Joseph Su on May 16, 2022.
The application has been amended as follows: 
(Currently amended) A device for post-processing of computed tomography, adapted to improve an identification image of a focal nodular hyperplasia (FNH) of a liver, wherein the device comprises:
	a transceiver;
	a storage medium, storing a plurality of modules; and
	a processor, coupled to the storage medium and the transceiver, and accessing and executing a plurality of modules, wherein the modules comprises:
	a data collection module, configured to obtain the identification image containing a liver region and a non-liver region, and a Hounsfield unit (HU) value of each pixel corresponding to the identification image through the transceiver, wherein the liver region comprises an FNH candidate region; and
	a computing module, configured to adjust an HU value of the non-liver region to an average HU value of the liver region with respect to the identification image to generate a processed identification image, and updating the FNH candidate region according to a morphological algorithm based on the processed identification image to generate an updated FNH candidate region, wherein an initial point of the morphological algorithm is selected from the FNH candidate region predicted by artificial intelligence (AI), 
	wherein the computing module is further configured to track a boundary of the FNH candidate region by calculating a level set function, and determine the boundary of the FNH candidate region based on the level set function to generate the updated FNH candidate region, 
	wherein the level set function comprising a combination of an expansion and an erosion, 
	wherein the morphological algorithm comprising an energy function which is expressed as the following equation
    PNG
    media_image1.png
    195
    1134
    media_image1.png
    Greyscale

    PNG
    media_image1.png
    195
    1134
    media_image1.png
    Greyscale
	wherein F represents the energy function, C represents a curve of a region boundary; length(C) is a length of C, inside(C) represents pixels inside the curve of the region boundary; c1 represents a pixel average value of inside(C); outside(C) represents pixels outside the curve of the region boundary; c2 represents a pixel average value of outside(C); μ, υ, λ1 and λ2 represent parameters, and I(x) represents a pixel value of the pixel x.

6. (Currently amended) A method for post-processing of computed tomography, adapted to improve an identification image of a focal nodular hyperplasia (FNH) of a liver, wherein the method comprises:
obtaining the identification image containing a liver region and a non-liver region and an HU value of each pixel corresponding to the identification image, wherein the liver region comprises an FNH candidate region;
adjusting an HU value of the non-liver region to an average HU value of the liver region with respect to the identification image to generate a processed identification image;  
updating the FNH candidate region according to a morphological algorithm based on the processed identification image to generate an updated FNH candidate region, wherein an initial point of the morphological algorithm is selected from the FNH candidate region predicted by artificial intelligence (AI); and
tracking a boundary of the FNH candidate region by calculating a level set function, and determine the boundary of the FNH candidate region based on the level set function to generate the updated FNH candidate region, 
wherein the level set function comprising a combination of an expansion and an erosion, 
wherein the morphological algorithm comprising an energy function which is expressed as the following equation:

    PNG
    media_image1.png
    195
    1134
    media_image1.png
    Greyscale

    PNG
    media_image1.png
    195
    1134
    media_image1.png
    Greyscale

wherein F represents the energy function, C represents a curve of a region boundary; length(C) is a length of C, inside(C) represents pixels inside the curve of the region boundary; c1 represents a pixel average value of inside(C); outside(C) represents pixels outside the curve of the region boundary; c2 represents a pixel average value of outside(C); μ, υ, λ1 and λ2 represent parameters, and I(x) represents a pixel value of the pixel x.

The following is an examiner’s statement of reasons for allowance: The claims require the use of a morphological algorithm equation with terms and components unique to the invention. While the overall structure of the equation is known in the art, the claimed equation utilizes terms and parameters unique to the function of the claimed invention. Such limitations are neither taught nor disclosed in a non-obvious manner by the prior art or a combination of prior arts. Relevant prior arts, Li et al. “Distance Regularized Level Set Evolution and Its Application to Image Segmentation”, IEEE Transactions on Image Processing Vol. 19, No. 12, December 2010 and Khare et al. “Medical Image Segmentation using Level set Method without reinitialization”, International Conference on Signal, Image and Video Processing, 2012., discloses that using morphological algorithms in medical image segmentation is known in the art and that the general form of the energy equation used in the algorithm is known. However, the relevant art does not disclose the specific parameters used by the equations in the claimed invention and would therefore be a distinguishing feature over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter
Claims 1-10 allowed.
The following is an examiner’s statement of reasons for allowance: See Examiner’s Amendment above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Oliveira et al. “Segmentation of liver, its vessels and lesions from CT images for surgical planning”, BioMedical Engineering OnLine, 2011.
Vanmore et al. “Survey on Automatic Liver Segmentation Techniques from Abdominal CT Images”, Proceedings of the International Conference on Intelligent Computing and Control Systems, 2019.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIUS CHAI whose telephone number is (571)272-4209. The examiner can normally be reached Monday-Thursday and Alternate Friday 8am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571) 272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIUS CHAI/
Examiner, Art Unit 2668                                                                                                                                                                                         
/VU LE/Supervisory Patent Examiner, Art Unit 2668